SHORES, Justice.
This is the second time this case has been before this Court. In Hunter v. State Farm Fire & Casualty Co., 543 So.2d 679 (Ala.1989), we reversed a summary judgment in favor of State Farm Fire & Casualty Company and its agent and remanded the cause for a trial on the issue of whether the plaintiff had an insurable interest in the property at the time of the loss. The trial resulted in a judgment in favor of State Farm. Whether the plaintiff had an insurable interest in the property turned on the question of whether she was entitled to a constructive trust on the property that she had admittedly conveyed to her children. We do not find the trial court’s findings of fact to be clearly erroneous or manifestly unjust, as we must before we are permitted to reverse a judgment based on them. Thibodeaux v. Hoik, 540 So.2d 1378 (Ala.1989); Holman v. Kruk, 485 So.2d 715 (Ala.1986). Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
HORNSBY, C.J., and MADDOX, HOUSTON and KENNEDY, JJ., concur.